MEMORANDUM
PER CURIAM.
Defendant appeals from his conviction of murder second degree and his sentence of twelve years imprisonment. In his brief in . this court he premises error also on the dismissal of his Rule 29.15 motion which was untimely filed. No notice of appeal concerning that action of the trial court was filed. We therefore have no jurisdiction over that matter.
Defendant killed his wife with a shotgun. He contended it was an accident. On appeal he raises two claims of error, neither preserved for review. Both deal with the argument of the prosecuting attorney. In the first instance, following objection, the court granted all the relief requested. Defendant now contends a mistrial should have been ordered by the court sua sponte. In the second instance no objection at all was made, probably because the argument was a perfectly proper call for the necessity of punishment for those who commit crimes. We find neither of the statements to be improper and we can perceive no possible prejudice from either. No juris*593prudential purpose would be served by an opinion.
Judgment affirmed pursuant to Rule 30-25(b).
All concur.